Citation Nr: 1230589	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-45 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) and concussion.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2011, the Board found that under 38 C.F.R. § 3.1569(c) the current appeal arose from original claims despite the previous denial and remanded them for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) criteria at any time during the pendency of the appeal.

2.  The Veteran's acquired psychiatric disorders other than PTSD, diagnosed as an anxiety disorder, depression, and dementia are not related to service and a psychosis did not manifest itself to a compensable degree within one year of service.

3.  The most competent and credible evidence of record shows that the Veteran has not been diagnosed with any residuals of his in-service TBI and concussion at any time during the pendency of the appeal.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f) (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2011).

2.  An acquired psychiatric disability other than PTSD was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Residuals of a TBI and concussion were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to all the issues on appeal, the Board also finds that letters dated in July 2009, October 2009, and June 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the July 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters and the rating decision, the statement of the case, supplemental statement of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that as to all the issues on appeal VA has secured all available and identified pertinent in-service and post-service evidence including his available service treatment records and service personnel records as well as his post-service records from the Mountain Home VA Medical Center in substantial compliance with the June 2011 Board remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, the record shows that the National Personnel Records Center (NPRC) notified the RO in September 2009 that some of the Veteran's service treatment records and his service personnel records were not available because they had probably been destroyed in the fire at NPRC.  Later in September 2009, the RO prepared a memorandum of unavailability.  

Nonetheless, given the Veteran's allegations regarding being treated for psychiatric problems while in Korea in 1951 and while at MacDill Air Force Base in 1953, the Board remanded the appeal in June 2011 to undertake a search of alternative sources for the lost service treatment records including any clinical records.  

In June 2011, the AMC contacted the NPRC and requested that a search of alternative sources for the Veteran's lost service treatment records be undertaken including a search for clinical records from Korea from 1951 and MacDill Air Force Base from 1953.  In August 2011 and October 2011, the NPRC notified the AMC that no other records of the Veteran, including any clinical records, could be located except for a clinical admission card, a clinical cover sheet, and some of his service personnel records.  In November 2011, the AMC notified the Veteran of the above facts. 

Given the above development, the Board finds that there has been substantial compliance with the June 2011 Board remand instructions.  Id.  

Moreover, where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the Board finds that adjudication of this appeal may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was provided with a VA examination in November 2009 which along with the post-remand VA examinations in July 2011 are adequate to adjudicate the claims and substantially comply with the June 2011 Board remand because, after a review of the record on appeal and an examination of the claimant, the examiners provided diagnoses and opinions as to the origins of his current disabilities which opinions were based on citation to relevant evidence found in the claims file.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends that his PTSD, other acquired psychiatric disorders, and TBI and concussion residuals were caused by his military service including his service in Korea.  As to the TBI and concussion residuals, it is claimed that his current dementia is a residual of the documented concussion he sustained while on active duty in September 1951.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  PTSD

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD in accordance with the DSM IV at any time during the pendency of his appeal.  See 38 C.F.R. § 3.304(f).

In this regard, the Board notes that the medical records found in the claims file are negative for a diagnosis of PTSD.  Moreover, the July 2011 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that that the Veteran did not have a diagnosis of PTSD in accordance with the DSM IV because his social and occupational situation is not consistent with the course of this diagnosis as expressed in his psychiatric history and current mental status examination.  This opinion that the Veteran does not have a diagnosis of PTSD in accordance with the DSM IV is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Additionally, while the Veteran and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which they do not have.  See Jandreau, supra.

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have a diagnosis of PTSD in accordance with the DSM IV, the Board finds that entitlement to service connection for PTSD must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Also see McClain, supra; Hickson, supra.  

b.  TBI and Concussion Residuals

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of residuals of a TBI and concussion at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; McClain, 21 Vet. App. at 321.

In this regard, the Veteran's available service treatment records document that he sustained a concussion in September 1951 when he tripped on a rock and struck his head and was hospitalized for four days for treatment following this incident.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel, such as feeling dizzy, having blurred vision and headaches, and having difficulty concentrating since his head injury.  See Davidson, supra.  

However, available service treatment records, including the December 1953 separation examination, were thereafter uniformly negative for complaints and/or treatment for residuals of the September 1951 concussion.  In fact, when examined in December 1953, the examiner specifically opined that his head was normal.  Similarly, the post-service record is negative for a diagnosis of residuals of his in-service TBI and concussion.  In fact, a November 1975 VA treatment record included the opinion that the Veteran did not have any brain dysfunction.  Similarly, when examined by VA in November 2009 and July 2011 for the express purpose of ascertaining if he had any residuals of his documented in-service concussion it was opined that he did not.  

Specifically, the November 2009 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that the TBI he had while on active duty was only mild in severity because he was only hospitalized for four days and completed the remaining two years of subsequent active duty service without a problem and that his current mild to moderate cerebral deficits was more recently acquired and not related to his September 1951 concussion because he had no in-service problems following the injury and post-service he attended some college, was employed for 29 years, was married, and raised a family.  Likewise, the July 2011 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that it is clear that the Veteran sustained a mild TBI while in the service but that he also recovered as evidenced by the fact that he completed his final two years of service and post-service attended some college, became competitively employed for 29 years, married, and raised a family.  These VA opinions are not contradicted by any other medical opinion of record.  See Colvin, supra. 

Furthermore, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms (i.e., disorientation) because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of a residual of the in-service concussion, because such an opinion requires medical expertise which they do not have.  See Davidson, supra.  Moreover, the Board finds more competent and credible the expert opinions provided by the VA examiners regarding the Veteran not having any residuals than any lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for residuals of a TBI and concussion must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau, supra; Also see McClain, supra; Hickson, supra.  



c.  The Other Psychiatric Disorders

As to a current disability, a review of the post-service record documents the Veteran's complaints and/or treatment for acquired psychiatric disorders variously diagnosed as an anxiety disorder, depression, and dementia.  See, for example, VA treatment records dated from 1975 to 2012; VA examinations dated in November 2009 and July 2011.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of psychiatric disorders (i.e., confusion, disorientation, anxiety, depression, etc . . .) while on active duty, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra. 

However, the Veteran's available service treatment records, including the December 1953 separation examination, are negative for symptoms off or a diagnosis of any acquired psychiatric disorder.  In fact, when examined in December 1953 not only did the Veteran not report a history of psychiatric problems but examination revealed a normal psychiatric condition.  

While the Veteran as a lay person is competent to report on his symptoms of an acquired psychiatric disorder because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of an acquired psychiatric disorder because such an opinion requires medical expertise which he does not have.  See Jandreau, supra.  Therefore, the Board finds more compelling the available service treatment records, including the December 1953 separation examination which are negative for a symptoms off or a diagnosis of a psychiatric disorder, than the appellant's claims that he had problems with a psychiatric disorder while on active duty and since that time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disability other than PTSD must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disability other than PTSD must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1953 and his first complaints and treatment for an acquired psychiatric disorders diagnosed as an anxiety disorder starting in 1956, depression starting in 2002, and dementia starting in 2009 to be compelling evidence against finding continuity.  Put another way, the Board finds that the at least three year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Next, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with focusing, depression, and anxiety since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see such as the claimant appearing to be confused, depressed, and anxious.  Id.

However, upon review of the claims file, the Board finds that these lay assertions that the claimant has had his current acquired psychiatric disorders since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  In this regard, the Board finds that the normal December 1953 separation examination weighs heavily against the claims of continuity.  Likewise, the Board finds that the fact that the Veteran did not claim service connection for these psychiatric disorders when he filed his first claim for VA benefits in January 1954 and the fact that the VA examination conducted in connection with that claim in April 1954 did not note at least a history of an acquired psychiatric disorder weighs heavily against the claims of continuity.  If he did have a problem with an acquired psychiatric disorder since his 1953 separation from active duty, it would seem likely that such a problem would have been noted at the 1954 VA examination even though the examination was not for a psychiatric disorder.  Likewise, if he did have a problem with an acquired psychiatric disorder since his 1953 separation from active duty, the Board finds the fact that his medical records are negative for this disorder for another three years weighs heavily against the claims of continuity.

In these circumstances, the Board gives more credence and weight to the negative service examination and the negative VA treatment records, which do not show complaints, diagnoses, or treatment for the claimed disorder for several years following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for an acquired psychiatric disability other than PTSD based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's other acquired psychiatric disabilities (i.e., anxiety disorder, depression, and dementia) and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, the July 2011 VA examiner specifically opined that they were not due to his military service.  Specifically, after a review of the record on appeal and an examination of the claimant, it was opined as to his dementia that his medical history shows it was more likely than not recently acquired and not related to his resolved TBI from September 1951.  As to his anxiety disorder, while he was treated for this problem by a private healthcare provider from 1956 to 1976, it was opined that it did not have its onset during service or is related to any in-service disease, event, or injury because he completed service without any complaints, diagnoses, or treatment for a psychiatric disorder and post-service he attended some college, became competitively employed for 29 years, married, and raised a family.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the Veteran's and his representative's assertions that the claimant's other acquired psychiatric disabilities (i.e., anxiety, depression, and dementia) were caused by his military service, the Board finds that diagnosing an acquired psychiatric disorder requires special medical training that neither the Veteran or his representative have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Additionally, the Board finds more credible the opinions by the VA examiner than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that entitlement to service connection for an acquired psychiatric disability other than PTSD is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for an acquired psychiatric disability other than PTSD.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
d.  Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.

Entitlement to service connection for residuals of a TBI and concussion are denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


